UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 Commission File Number 000-50421 CONN'S, INC. (Exact name of registrant as specified in its charter) A Delaware Corporation 06-1672840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4055 Technology Forest Blvd., Suite 210 The Woodlands, Texas 77381 (936) 230-5899 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer x Non-accelerated filer o smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of November 23, 2012: Class Outstanding Common stock, $.01 par value per share TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets as of October 31, 2012 and January 31, 2012 1 Consolidated Statements of Operations for the three months and nine months ended October 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Income for the three months and nine months ended October 31, 2012 and 2011 3 Consolidated Statements of Stockholders’ Equity for the nine months ended October31, 2012 and 2011 4 Consolidated Statements of Cash Flows for the nine months ended October 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Mine Safety Disclosures 41 Item 5. Other Information 41 Item 6. Exhibits 41 CONN’S, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) October 31, January 31, Assets Current assets Cash and cash equivalents $ $ Customer accounts receivable, net of allowance of $27,677 and $28,979, respectively (includes balances of VIE of $38,308 at October 31, 2012) Other accounts receivable, net of allowance of $55 and $54,respectively Inventories Deferred income taxes Federal income taxes recoverable Prepaid expenses and other assets (includes balance of VIE of $6,441 at October 31, 2012) Total current assets Long-term portion of customer accounts receivable, net of allowance of $23,027 and $24,999, respectively (includes balance of VIE of $31,872 at October 31, 2012) Property and equipment Land Buildings Equipment and fixtures Transportation equipment Leasehold improvements Subtotal Less accumulated depreciation ) ) Property and equipment, net Non-current deferred income tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current portion of long-term debt $ $ (includes balances of VIE of $50,928 at October 31, 2012) Accounts payable Accrued compensation and related expenses Accrued expenses Income taxes payable Deferred revenues and allowances Total current liabilities Long-term debt Other long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock ($0.01 par value, 1,000,000 shares authorized; none issued or outstanding) - - Common stock ($0.01 par value, 50,000,000 and 40,000,000 shares authorized at October 31, 2012 and January 31, 2012, respectively; 32,693,907 and 32,139,524 shares issued at October 31, 2012and January 31, 2012, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 Table of Contents CONN’S, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended October 31, October 31, Revenues Product sales $ Repair service agreement commissions, net Service revenues Total net sales Finance charges and other Total revenues Cost and expenses Cost of goods sold, including warehousing and occupancy costs Cost of service parts sold, including warehousing and occupancy costs Selling, general and administrative expense Provision for bad debts Charges and credits Total cost and expenses Operating income (loss) ) Interest expense Loss on extinguishment of debt - Other (income) expense, net (3
